DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are pending in the application. No newly canceled or added claims are presented. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US20110083272A1 hereinafter referred to as Childs in view of US Patent Publication US2006/0207027A1 hereinafter referred to as Matunaga. Childs discloses a lift assist mechanism roll-in cot 20 comprising: a support frame 26 comprising front legs and back legs 24 secured to the support frame; a stretcher 28 removably coupled to the support frame, the stretcher comprising a torso portion 42 coupled to a hips portion 44; and a lift assist mechanism (see fig. 3-7) coupled to the support frame and the torso portion of the stretcher, the lift assist mechanism comprising: a force application member 68 comprising an actuation element (clutch); an actuation mechanism 84 comprising a first grasp handle . 
Matunaga teaches a lift assist mechanism roll-in cot 100 comprising: a support frame 11 comprising front legs and back legs 15, 17 secured thereto and that are configured to move independent of one another along an axial dimension of the support frame. It would have been obvious to one of ordinary skill in the art at the time of invention to substitute the legs of Childs with legs as taught by Matunaga. Such an improvement would allow the stretcher to be better handled by an ambulance crew and be more accommodating for ambulatory use. Such a modification would yield expected results. 
Re-Claim 2 
	Childs as modified by Matunaga discloses, 
wherein each of the first keyway plate and the second keyway plate comprise a keyway having an actuation portion and a relief portion, and the first keyway plate and the second keyway plate are located in the actuation position when the actuation pin is positioned proximate to the actuation portion of the keyway (see fig. 6 the slot shape in the plates).
Re-Claim 3 
Childs as modified by Matunaga discloses

Re-Claim 4
Childs as modified by Matunaga discloses,
wherein a portion of the first keyway plate that contacts the actuation pin as the first keyway plate translates between the relaxed position and the actuation position is transverse to the direction of translation of the first keyway plate.
Re-Claim 5
Childs as modified by Matunaga discloses,
further comprising a return mechanism 96 that applies a biasing force to the first keyway plate in a direction corresponding to returning the first keyway plate to the relaxed position.
Re-Claim 7
Childs as modified by Matunaga discloses, 
further comprising a first linkage 110, 112 that couples the first grasp handle to the first keyway plate and a second linkage 110, 112 that couples the second grasp handle to the second keyway plate.
Re-Claim 8 
Childs as modified by Matunaga discloses,
wherein the actuation pin applies a force to the actuation element of the force application member when one of the first keyway plate or the second keyway plate is located in the actuation position. 

6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Childs in view of Matunaga further in view of US Patent Publication US20060031990A1 hereinafter referred to as Palmatier. Childs discloses the claimed apparatus, however does not disclose wherein the force application member is a pressurized gas cylinder.
Palmatier teaches a lift assist mechanism 10 comprising: a force application member 122 comprising an actuation element 122; an actuation mechanism (see fig. 15) comprising a first grasp handle 116 and a second grasp handle 116; and a force transmission assembly (see fig. 15); wherein the force application member is a pressurized gas cylinder.  
It would have been obvious to one of ordinary skill in the art at the time of invention to substitute the force application member of Childs with one as taught by Palmatier for the purpose of lifting and lowing the lift assist mechanism without electricity. Such a modification would yield expected results. 
Applicant’s arguments with respect to claim(s) 1-5, 7 & 8 have been considered but are moot because the new ground of rejection relies upon Matunaga for the newly added claim language to independent claim 1. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072. The examiner can normally be reached M-Th 10AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673